Cornell, J.
The allegation in the body of the complaint, that the assault was committed “at the city of Minneapolis, in said county,” clearly refers to the county named in the venue stated in the caption thereof, and therefore indicates with sufficient certainty the place where the offence was committed. The offence charged was a simple assault. The averment that defendant “did wilfully and unlawfully assault the complainant with a revolver” imports, ex vi termini, an intentional attempt by violence to do a bodily injury to the complainant. The omission to specify'the particular acts relied *389upon to show the intention and the attempt, if a defect at all,' is not one of which the defendant can complain, after a full trial upon the merits, without objection. " .
Judgment and sentence of the court below affirmed.